JACOBUS, J.
Appellants, Lewis Platt, Jr. and Teri L. Platt, filed an action for declaratory judgment seeking to establish their right to rescind the refinancing of their home due to violations of the federal Truth in Lending Act, the federal Home Ownership and Equity Protection Act, and the Florida Fair Lending Act. Appellee, Valerie Miller, counterclaimed to foreclose the mortgage. Appellee ultimately obtained a final summary judgment in her favor on the claims contained in appellants’ complaint, but a final judgment of foreclosure has not yet been entered in her favor on her counterclaim.
A review of the record shows that the claims asserted in appellants’ amended complaint are inextricably intertwined with appellee’s pending counterclaim to foreclose the mortgage. Accordingly, this Court lacks jurisdiction to review the order now on appeal, which merely disposed of the claims in appellants’ complaint. See Yunger v. Oliver, 803 So.2d 884, 887 (Fla. 5th DCA 2002) (citing S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974)).
APPEAL DISMISSED.
TORPY and EVANDER, JJ., concur.